Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to the application filed May 28, 2021.  Claims 2-21 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed August 16, 2022, is attached to the instant Office action. 
Claim objections
Claims 4, 6, 9-16, and 18-20 are objected to because of the following informalities: they depend from rejected claims.  Appropriate correction is required.  (Examiner’s Note: A terminal disclaimer removing the independent claims rejection also removes these dependent claims objections.)
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2, 3, 5, 7, 8, and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 10, and 18 of U.S. Patent No.10,733,625 B2.  The current application’s claims are directed to identifying an advertisement to include in source material to increase the effectiveness of the advertisement based on neuro-response data collected from a first subject exposed to the source material, the neuro-response data indicative of a resonance of the first subject to the source material associated with a plurality of locations.  The ‘625 Patent likewise identifies subject resonance measurement to the advertisement or entertainment based on neuro-response data claim 5 includes using frequency bands to determine the resonance.  Both then use the resonance to modify the entertainment to include the advertisement based on what the resonance measurements indicate would be the better location.  The parent is a species of the genus since it includes more details but it anticipated by the ‘625 Patent.  Application claims 3, 5, and 8 are also just further effectiveness of advertisement based on neuro response data and are therefore still anticipated by the parent.  
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona, can be reached on 571-272-6909.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696